DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/21 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US Patent 9,398,696) in view of Chino et al. (JP 2003-211631).
	With respect to claim 4, Miyake et al. teaches a screen printer comprising: 
a conveyor (12A, 12B) configured to convey a board (W, Figure 2);
 	a clamp (160) configured to position a conveyed board (W) at a printing position (Figure 2); 
a stencil holder (200) configured to attach a stencil (2) above the held board (W); 
a squeegee (400, 403, 41) configured to fill pattern holes of the stencil (206) with solder paste (Figure 2); 
and processing circuitry (Figure 10) configured to perform drive control the conveyor, the clamp, the stencil holder.
a board raising and lowering device (21) configured to raise and lower the board (18), the board raising and lowering device including a motor (21) and the processing circuitry (38) including a standby printing processing section configured to raise the board (18) from below with respect to the stencil (1) such that the board (18) contacts the stencil (1), stand by in a standby state with solder paste filled in the pattern holes and the board in contact with the stencil, and lower the board from the standby state to separate the board (18) from the stencil (1) in accordance with a board conveyance signal that indicates the board is requested to be moved downstream by the conveyor (23, 24 and Paragraphs 0007, 0026, 0029, 0049, 0050).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the invention taught by Miyake et al. to provide a board 
	With respect to claim 5, Miyake et al. teaches the processing circuitry is configured to lower the board to separate the board from the stencil in accordance with the board conveyance signal that is issued from another machine or the board conveyance signal that is issued from the screen printer (processing circuitry in Figure 10, Column 5, Lines 15-34 and Column 12, Line 49-Column 13, Line 12).
	With respect to claim 6, Miyake et al. teaches wherein the processing circuitry is provided with a normal print processing section configured to raise the board from below with respect to the stencil such that the board contacts the stencil, then lower the board after the pattern holes have been filled with solder paste without standing by, and the processing circuitry is configured to be able to switch to and from print processing by the standby printing processing section and the normal print processing section (Column 6, Line 58-Column 7, line 17).

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-6 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853
                                                                                                                                                                                                        /MATTHEW G MARINI/Primary Examiner, Art Unit 2853